Case 4:21-cv-00196-JAS Document 10 Filed 08/02/21 Page 1 of 7

 

 

 

 

 

 

 

 

 

 

 

Robert Gasparoff rs LODGED
3300 N Paseo De Los Rios 18104 RECEIVED cory
Tucson, AZ 85712
(520)269-5610 AUG - 2 2021
rob. gasparoffid@outlook.com
Plaintiff 9g HISTRETOF ARCOM
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA
Robert Gasparoff, Case No. CV-21-196-TUC-JAS
Plaintiff, Plaintiff's Responsive Memorandum to
V. Defendant’s Motion to Dismiss
the Amended Complaint

Watch Tower Bible and Tract
Society of Pennsylvania,

Defendant.

 

Pursuant to the Local Rule 7.2(c) of the Federal Rules of Civil Procedure, Plaintiff,

Robert Gasparoff, files the responsive memorandum in order to oppose om , ae

Defendant’s Motion to Dismiss the Amended Complaint filed on July 20, 2021.

I Purpose of the action

seek
1 OE

Defendant stated, “Ecclesiastical and theological controversies regarding scriptural

and doctrinal interpretation are issues beyond the Court’s jurisdiction. Even if

Plaintiff could overcome these legal hurdles, the Court does not have the subject

matter...”

S DOCUMENT 1S NOT IN PROPER FORK ACCC
TO FRDFRAL ANDIOR LOCAL RULES AND
AND IS SUBJECT TO REJECTION BY THE COURT.

REFERENCE:

{Rule Numbed Section)

&,

Cb) 4)

 
Case 4:21-cv-00196-JAS Document 10 Filed 08/02/24: Page 2 of 7

BreTRES CES

Plaintiff is not getting into theological controversy with Defendant, Plaintiff is not
asking the Court to determine if Defendant’s scriptural interpretation is correct, or
if there is any scriptural support of suicidal ideology. I am is asking the Court to
determine if it is lawful in the United States to propagandize suicidal ideology,
regardless of its source, whether it is based on benevolent teaching of religious
texts or non-religious intent or desire to educate and:incite: Is it lawful for any
legal entity that openly propagates suicidal ideology to use Amendment I as
justification to for its actions? The ideology possesses:threat not only to an
individual person’s life, but also acts in opposition to the entire US Healthcare
System. The question is not about how Defendant understands scriptural writing; it
is not about determining if the Bible promotes suicidal ideology, or if God

approves suicide, or if Jesus and his disciples ever taught such ideology. The
question is about the suicidal ideology that the members of Watch Tower Bible and
Tract Society of Pennsylvania propagandize to the public nationwide, and
specifically in the State of Arizona. Does Amendment I imply that if a legal entity
who claims to be a religious organization can propagandize any deleterious
ideology that possesses serious threat to public health? In this context it is
important to consider the spirit of the law.

Il. = Subject Matter and Personal Jurisdiction over Watch Tower Bible and
Tract Society of Pennsylvania .

There are multiple Assembly Halls and Kingdom Halls of Jehovah’s Witnesses in
Arizona. However, they are not authorized to give the directions; they follow the
directions given by the Governing Body of Jehovah’s Witnesses who are the
leaders of Watch Tower Bible and Tract Society of Pennsylvania, which is located
in New York.
Case 4:21-cv-00196-JAS Document 10 Filed 08/02/21 Page 3 of 7

The direction to propagandize suicidal ideology in the State of Arizona (and by
extension nationwide) comes from Defendant who is headquartered in the State of
New York. The entire State of Arizona is affected by the directions given by
Defendant. Although Defendant is not registered in Arizona, the Court can enforce
ruling or decree upon Defendant, and this can be accomplished by means of
comity. Also, does not the Court have authority to determine if certain activity in
the State of Arizona is harmful to the public?

Defendant stated, “Plaintiff wants the Court to tell Watch Tower what its religious

rights are.” However, propaganda of suicidal ideology is not a religious right in the
United States. Consequences of practicing such doctrine are terrible and tragic not

only to the victims but also to their families.

HI. Standing

Defendant stated that Plaintiff does not have “personal stake” or standing in the
case; Plaintiff must show that he suffered an injury. A person who loses his or
her life in an emergency situation because of refusal of life-saving medical
treatment due to menticide or psychological brainwashing cannot bring an
action. Therefore, Plaintiff cannot have a “personal stake”; Plaintiff's main
concern is public safety. Therefore, Plaintiff is asking the Court to take this
specific situation into consideration. Otherwise, people will continue to lose
their lives and no one will ever have “personal stake” or standing, and the Court
will never be able to administer justice.

Defendant stated,” Plaintiff must show that the injury would likely be redressed
by judicial relief.” However, this kind of injury cannot be redressed. The victim
cannot be compensated. As for Plaintiff, the only purpose of this action is
administration of justice for the sake of public safety.
Case 4:21-cv-00196-JAS Document 10 Filed 08/02/21 Page 4 of 7

Defendant acts in opposition to the Declaration of Independence, Amendment
I, the Preamble to the United States Constitution, and the statutes of the State
of Arizona as well as the State of New York

Free and open religious public education provided by Watch Tower Bible and
Tract Society of Pennsylvania includes suicidal doctrine, which acts in
opposition to the fundamentals of the Declaration of Independence, namely
“Life, Liberty, and pursuit of Happiness.”

a) Defendant alleges that God does not condemn suicide which results from
refusal of life-saving medical treatment such as blood transfusion, and
incites its members as well as the public to whom the organization preaches
to follow God’s direction as it is understood by Defendant, thus depriving
people of their /ives (when life could have been preserved).

b) Defendant deprives people of liberty to make an informed decision based on
advice of a healthcare professional. Indeed, an HCP cannot force a patient to
make a certain decision, however, an HCP can and will give the most
reasonable and beneficial advice in order to preserve patient’s health and
life.

c) As a result of tragic consequences, Defendant deprives victims and their
families of happiness of being together.

Freedom of speech and expression is a protected right in the United States. This
right by no means should be used to the detriment of our citizen’s; this is not the
intent of Amendment I.
Case 4:21-cv-00196-JAS Document 10 Filed 08/02/21 Page 5 of 7

The suicidal indoctrination of Watch Tower Bible and Tract Society of
Pennsylvania acts in opposition to the fundamentals of the Preamble to the United
States Constitution, which says, “... promote the general Welfare, and secure the
Blessings of Liberty to ourselves and our Posterity’’. Is it reasonable or fair to
deprive a mother or newborn of medical treatment such as blood transfusion, and
not preserve life? Watch Tower Bible and Tract Society of Pennsylvania claims
and openly teaches the public that refusal of such medical treatment is the right
choice to make, and uses God as authority. Watch Tower Bible and Tract Society
of Pennsylvania obtained a legal document, Durable Power of Attorney for Health
Care that every member of the organization is bound to carry at all times. It
restricts an HCP to give life-saving treatment to the patient who needs a blood
transfusion. Accordingly, Defendant is capable to initiate litigation process against
first responders and life-savers, which has happened in the past. Defendant alleges
that the scripture on the Durable Power of Attorney for Health Care is what he
understands is God’s direction to give up one’s life rather than accept medical
treatment. (It is known that US Supreme Court held that courts may “exercise no
jurisdiction” over matters that concern theological controversy or church
discipline. Therefore, I am not asking the Court to determine if the scripture
implies that but to determine if is it a due process of law to allow a legal entity to
promote suicide in the State of Arizona by means of a legal document which can
be used at the healthcare facilities. Conversation is not about euthanasia. These
patients are not critically ill. Their life can be easily preserved.)
 

Case 4:21-cv-00196-JAS Document 10 Filed 08/02/21 Page 6 of 7

There are many branches of Christianity but none of them teach the public to give
up one’s life rather than accept medical treatment such as blood transfusion. Watch
Tower Bible and Tract Society of Pennsylvania has been engaged in this activity
since 1945, but loss of human lives because of Defendant’s actions has not been
condemned, yet. According to statistics thousands of lives are lost every year
because of this indoctrination, however, only Defendant has accurate information
about the numbers of lives lost since the enactment of this religious organization’s
dictatorial decree. Abovementioned suicidal indoctrination directly violates the
law. Now, I will provide the statutes.

There is the law in the State of Arizona that prohibits aiding and abetting suicide. I
will provide two citations for the State of Arizona and one citation for the State of
New York:

a) Please refer to AZ § 36-3210.

This statute generally addresses euthanasia in a medical setting (but by
extension may apply to any other setting). Is Watch Tower Bible and Tract
Society of Pennsylvania exempt from this law, its principle, its spirit?

b) Please refer to AZ § 13-1103 (3).

The statute says, “... intentionally providing physical means that another person
uses to commit suicide.” Defendant does not provide a murderous weapon,
however, provision of the Bible along with organization’s other literature that
supports the suicidal ideology can be considered as physical means to
encourage or persuade the patient to refuse medical treatment and give up his or
her life. Also, the statute mentions that it is done with the knowledge that the
person intends to give up his life. Defendant persuades the patient to refuse
medical treatment and give up his or her life. Defendant uses God as authority
to persuade the patient to commit suicide by verbally refusing life-saving
medical treatment.
Case 4:21-cv-00196-JAS Document 10 Filed 08/02/21 Page 7 of 7

c) Please refer to NY Penal L § 120.30.

This law precisely applies to this type of situation. Defendant’s actions are in
direct violation of this statute.

IV. Conclusion

I am asking the Court to consider this case from a different perspective, not
theological but legal. I am not discussing or arguing about what Defendant
believes, and how Defendant understands and interprets the scriptures. I am
emphasizing Defendant’s actions and consequences thereof regardless of the
source of motivation or the authority that Defendant uses to persuade.

For the abovementioned reasons, Plaintiff is asking the Court to arrange the
hearing of the case.

Responsive Memorandum submitted on August 2, 2021.
Also, true and correct copy of the foregoing has been submitted to Defendant

electronically and by U.S. Mail on August 2, 2021.

/s/ Robert Gasparoff

Robert Gasparoff

3300 N Paseo De Los Rios 18104
Tucson, AZ 85712
(520)269-5610

rob.gasparoff@outlook.com
Plaintiff
